NO. 07-11-0478-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  JANUARY 5, 2012
                          ______________________________

                            KENNETH STEPHEN CAVAZOS,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                         _______________________________

              FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                  NO. 63,422-A; HON. DAN L. SCHAAP, PRESIDING
                        _______________________________

                               ORDER OF DISMISSAL
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Kenneth Stephen Cavazos, appeals his conviction for unauthorized use

of a vehicle. The certification of right to appeal stated that 1) the criminal proceeding was

“a plea-bargain case, and the defendant has NO right of appeal” and 2) “the defendant

has waived the right of appeal.” This circumstance was brought to the attention of

appellant and opportunity was granted him to obtain an amended certification entitling

him to appeal. No such certification was received within the allotted time. Having no
certification indicating that appellant has a right to appeal his conviction, we dismiss the

appeal per Texas Rule of Appellate Procedure 25.2(d).




                                                 Per Curiam

Do not publish.




                                             2